Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 10, 2022

                                     No. 04-22-00345-CR

                                  Steven Xzavier MEDINA,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CR4174
                        Honorable Michael E. Mery, Judge Presiding


                                       ORDER
        Appellant’s brief originally was due to be filed on August 8, 2022. On August 10, 2022,
appellant filed a motion requesting a forty-five-day extension of time to file the brief.
Appellant’s motion is GRANTED, and appellant is ORDERED to file his brief no later than
September 22, 2022. Appellant is advised that further requests for an extension of time to
file the brief will be disfavored.


                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court